Case 1:17-cv-06404-BMC-SMG Document 250 Filed 03/01/19 Page 1 of 1 PageID #: 9578




   John G. Balestriere
   BALESTRIERE FARIELLO
   225 Broadway, 29th Floor
   New York, New York 10007
   T: +1-212-374-5401
   F: +1-212-208-2613
   john.balestriere@balestrierefariello.com
   www.balestrierefariello.com
                                                              March 1, 2019
   VIA ECF
   Honorable Steven M. Gold
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

            Re:      Lawson, et al. v. Rubin, et al.
                     No.: 1:17-cv-06404-BMC

   Judge Gold:

           My firm represents Plaintiffs in the above-referenced matter and I write to respond to
   Defendants’ letter dated February 28, 2019, Dkt. No. 248. In order to avoid inundating the Court
   further regarding discovery disputes, we will address any concerns at the March 19, 2019,
   Conference unless the Court order otherwise.

                                                              Respectfully Submitted,




                                                              John G. Balestriere

   cc:      Counsel of Record via ECF
